In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Hassau County, entered December 18, 1968, which dismissed the writ. Judgment affirmed, without costs, on the opinion of the learned Justice at Special Term. We agree that proceedings concerning sodomy and sexual abuse, each in the first degree, committed between members of the same household, are not transferable to the Family Court pursuant to section 812 of the Family Court Act. Beldock, P. J., Christ, Hopkins, Munder and Kleinfeld, JJ., concur. [58 Misc 2d 428.]